Citation Nr: 0710234	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1950 to July 1954.  
He died in May 2003.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case returns to the Board following a remand to the RO 
in May 2006.


FINDINGS OF FACT

1.  The veteran died in May 2003.  The death certificate 
lists the cause of death as hip fracture due to primary 
central nervous system lymphoma.  

2.  At that time of his death, the veteran was service 
connected for anxiety reaction, rated as 30 percent disabling 
from December 1984; flat feet, rated as 30 percent disabling 
from September 1995; traumatic arthritis, right ankle, rated 
as 20 percent disabling from September 1995; tinnitus, rated 
as 10 percent disabling from July 1999; bilateral hearing 
loss, rated as noncompensable from July 1999; residuals of a 
right elbow injury, rated as noncompensable from July 1954; 
and left knee and low back osteoarthritis, rated as 10 
percent disabling from October 2000.   

3.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  
38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  The 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).
  
Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran died in May 2003.  The death 
certificate lists the cause of death as hip fracture due to 
primary central nervous system lymphoma.  At the time of his 
death, the veteran was service connected for anxiety 
reaction, rated as 30 percent disabling from December 1984; 
flat feet, rated as 30 percent disabling from September 1995; 
traumatic arthritis, right ankle, rated as 20 percent 
disabling from September 1995; tinnitus, rated as 10 percent 
disabling from July 1999; bilateral hearing loss, rated as 
noncompensable from July 1999; residuals of a right elbow 
injury, rated as noncompensable from July 1954; and left knee 
and low back osteoarthritis, rated as 10 percent disabling 
from October 2000.  

Service medical records do not show treatment or diagnosis 
related to a hip disability or primary central nervous system 
lymphoma.  Such conditions are not shown until many years 
after the veteran's separation from service.  

Medical treatment records reflect that he was admitted to the 
Osceola Regional Medical Center in September 2001 after he 
presented to the emergency room after a fall.  It was 
recorded that he had fallen about five times the previous 
day.  A CT scan of the head was ordered and it revealed a 4x5 
cm mass.  The diagnosis was intracranial mass.  Surgery was 
subsequently attempted.  

Medical treatment records reveal that the veteran was 
admitted to the Florida Hospital in April 2003 after he fell 
at home in the bathroom a fractured his femur.  On admission, 
he was described as a 75 year old elderly male with a past 
medical history significant for cerebrovascular accident, 
lymphoma of the brain, and seizure disorder.  An April 27, 
2003 hospital report indicates a family member revealed that 
the veteran was disoriented for several days prior to the 
fall and not eating properly.  He was admitted to the 
emergency room at Florida Hospital in Orlando, Florida.  
During the surgery to repair the fracture, the veteran was 
anesthetized and became very hypotensive, nearly going into 
cardiac arrest.  After the veteran's condition stabilized, he 
underwent an esophagogastroduodenoscopy with percutaneous 
endoscopic gastronomy (PEG) tube placement and was discharged 
on May 8, 2003, with his vital signs within normal limits.  
The veteran died at his home five days later, on May 13, 
2003.

Here, service-connection was not in effect for any disability 
listed as a cause of death.  There is no competent evidence 
of record that establishes any relationship between the cause 
of the veteran's death and his period of active service.  By 
letter dated February 2005, the veteran's private neuro-
oncologist, N. G. Avgeropoulos, M.D., opined hat he veteran's 
service-connected right ankle arthritis was a complicating 
factor that precipitated the fall which resulted in the hip 
fracture that caused the veteran's death.  Dr. Avgeropoulos 
noted weeks prior to the veteran's fall that the he was 
suffering from balance disturbance as well as bilateral foot 
and ankle swelling.  However, Dr. Avgeropoulos does not 
support this opinion with any medical findings or analysis.  
Furthermore, there is no evidence suggesting that the balance 
disturbance noted by Dr. Avgeropoulis in early March 2003 was 
in any way related to the veteran's service-connected right 
ankle arthritis.  To the contrary, it is noted that the 
veteran's history of falling in 2001 led to the diagnosis of 
the brain tumor that eventually resulted in his death. There 
is no indication that the doctor witnessed the fall nor did 
he discuss the ramifications of the veteran's terminal 
illness in the circumstances leading to the veteran's fall.  
A medical opinion that relies on history as related by the 
appellant is no more probative than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
mere recording of medical history provided by the appellant, 
without additional enhancement or analysis, is not competent 
medical evidence of a nexus.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In her initial claim for service connection for the veteran's 
cause of death, the appellant asserts that the veteran's 
broken femur "contributed to his death because they could 
not operate on his hip."  However, there again is no 
competent medical evidence of record establishing a 
relationship between the cause of the veteran's death and any 
injury or incident associated with his period of active duty 
service.  Absent some indication that she is a trained 
medical professional, the appellant's personal opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the evidence for and against 
the appellant's claim is not so evenly balanced as to require 
resolution of doubt in her favor.  38 U.S.C.A. § 5107(b).  
There is simply no competent evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active duty service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 
3.303, 3.312.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
October 2003, December 2004, and June 2006, as well as 
information provided in the February 2005 statement of the 
case, the RO advised the appellant of the evidence needed to 
substantiate her claim and explained what evidence it was 
obligated to obtain or to assist the appellant in obtaining 
and what information or evidence the appellant was 
responsible for providing.  In addition, the February 2005 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the February 2004 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), she 
did receive such notice by letter dated December 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with such 
notice by letter dated June 2006.  Regardless, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
veteran's cause of death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and treatment records.  See 
38 U.S.C.A. § 5103A(d).  In addition, the appellant provided 
the veteran's death certificate, additional records, a 
physician opinion letter, and lay evidence in the form of her 
own written statements.  By correspondence dated January 
2007, the appellant indicated that she had no further 
evidence or information to submit in regard to her appeal.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


